Delehanty, S.
The application to resettle an order heretofore entered is denied. The court is of opinion that the provisions of section 44 of the State Finance Law and section 136 of the Civil Practice Act do not require the payment of interest by the city on funds deposited with the chamberlain by the public administrator. The subject of interest on funds so deposited is specifically provided for by section 29 of chapter 230 of the Laws of 1898 and the city is specifically relieved thereby from liability for interest. (Matter of People v. Maltbie, 102 Misc. 575, at p. 583; affd., 184 App. Div. 743; affd., 226 N. Y. 641.) The recent decision of Matter of Schmidt v. Chamberlain of N. Y. (266 N. Y. 225) relates to funds originating out of a sale of real property of an infant pursuant to a judgment of the Supreme Court and hence is not applicable to the problem. Submit, on notice, order denying the motion to resettle.